Case 1:20-cv-04187-JGK Document 7 Filed 10/26/20 Page 1 of 1
Case 1:20-cv-04187-JGK Document6 Filed 10/26/20 Page 1of1

+ * . 11 SUNRISE PLAZA, STE. 305
Liebowitz @Q)Law Firm, PLLC | wus"
ee

ATTORNEYS FOR THE PHOTOGRAPHIC ARTS WWW. LIEB OWFTZLAWFIRM.COM

 

 

October 26, 2020

Honorable John G. Koeltl

United States District Judge

Southern District of New York

500 Pearl Street

New York, New York 1007

Re: Alvarado v. India Abroad Publications Inc. (1:20-cv-4187-IGK)

Dear Judge Koelfl,

We represent Plaintiff, Jose Alvarado, in the above in-captioned case. Defendant has yet to
respond to the complaint which is past due. Defendant is currently in default. We respectfully
request that the initial conference scheduled for November 2, 2020 be adjourned. Plaintiff will
file its default motion within the next 30 days.

The Court’s consideration is much appreciated.

Respectfully submitted,

/s/Richard Liebowitz
Richard P. Liebowitz

Counsel for Plaintiff Jose Alvarado

The Y prt 2 ) ORD CH ! Baling

 

Liebowitz @) Law Firm, PLLC

 

 
